DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on January 28, 2021, claims 1 and 11 have been amended, claims 2-10 and 12-20 were previously presented. 
	Therefore, claims 1-20 are currently pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, Ln. 2-3, the phrase, “…sidewall extending vertically…” renders the claim to be vague and indefinite because it is unclear as to what structural limitation(s) or relationship(s) is being encompassed with such language. For instance, is the applicant implying that “extending vertically” entails ‘a vertical orientation” of the sidewall OR that the sidewall itself is vertical?  Further clarification is required.   An art rejection is provided below as best understood by the examiner.
	In claim 11, Ln. 4-5, the phrase, “…sidewall extending vertically…” renders the claim to be vague and indefinite because it is unclear as to what structural limitation(s) or relationship(s) is being encompassed with such language. For instance, is the applicant implying that “extending vertically” entails ‘a vertical orientation” of the sidewall OR that the sidewall itself is vertical?  Further clarification is required.  An art rejection is provided below as best understood by the examiner.
As for claims 2-10 and 12-20, due to their dependencies from claims 1 and 11 (respectively), they too have these deficiencies. 
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman et al. (US 20120134772 – art of record; hereinafter Herman) and further in view of Ellis (US D728731S  – art of record; hereinafter Ellis ‘731) and Cadwell (US 2609964 – art of record; hereinafter Cadwell).
Regarding claim 1, Herman teaches a vertical fluid storage tank (10 and 12), comprising:
an oval-shaped body (see Herman Fig. 2) having a first end (16) and a second end (18) and a sidewall (20) extending vertically between the first end and the second end, the oval-shaped body defining an interior fluid storage cavity, and the oval-shaped body having a major axis and a minor axis along a horizontal cross section through the oval-shaped body;
a top wall at the first end of the oval-shaped body;

a frame member connected to the sidewall of the oval-shaped body, the frame member including a first portion (14) that extends longitudinally along the sidewall of the oval-shaped body and a second portion (34) that extends along the bottom wall (see Herman Figs. 1 and 3);
and a connection port on the sidewall (see Herman annotated Fig. 2 below) of the oval-shaped body capable of connecting to a connection port on an adjacent vertical fluid storage tank of identical configuration to fluidly connect the vertical fluid storage tank to the adjacent vertical fluid storage tank (Herman [0017-0032] and Figs. 1-6).

    PNG
    media_image1.png
    752
    733
    media_image1.png
    Greyscale

	However, Herman fails to teach the section portion (of the frame) being is connected to the first portion.
	Ellis ‘371 is the same field of endeavor as the claimed invention, which is a vertical storage tank. Ellis ‘371 teaches a vertical storage tank having a body with a first end and a second is connected to the first portion (see Ellis ‘371 annotated Fig. 3 below).

    PNG
    media_image2.png
    935
    941
    media_image2.png
    Greyscale

	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the first portion (of Herman’s frame member) to the second portion (of Herman’s frame member) as taught by Ellis ‘371, to provide an enhanced support structure of the overall storage tank. See MPEP §2144.04(V)(B)
	Furthermore, Herman also fails to teach wherein the connection port is located within a recess so as not to extend beyond a perimeter of the oval-shaped body.
	Cadwell is in the same field of endeavor as the claimed invention, which is fluid storage tank. Cadwell teaches a storage tank (10) having a body with a first end and a second end and a sidewall extending between the first end and the second end, the body defining an interior fluid storage cavity, the body having a major axis and a minor axis along a horizontal cross section, a top wall at the first end of the body; a bottom wall at the second end of the body, and a connection port (i.e. in the form of outlet valves (21-22)) on the sidewall of the body capable of connecting to a connection port on an adjacent fluid storage tank of identical configuration to fluidly connect the fluid storage tank to the adjacent fluid storage tank, wherein the connection port is located within a recess (11-16 and 19) so as not to extend beyond a perimeter of the body (Cadwell Col. 3 Ln. 14 – Col. 4 Ln. 67 and Figs. 1-4).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the connection port (of Herman) in a similar sidewall recess (as taught by Cadwell) to prevent the connection ports or fittings from being broken (should the storage tank fall on its side), and also provide all the connections and fittings in one area of the tank rather than various different locations.
Regarding claim 2, modified Herman as above further teaches wherein an outermost width of the second portion is less than an outermost width of the bottom wall of the oval-shaped body (see Ellis ‘371 annotated Fig. 7 below).

    PNG
    media_image3.png
    499
    674
    media_image3.png
    Greyscale

Regarding claim 3, modified Herman as above further teaches wherein the first portion has a ladder extending in a longitudinal direction relative to the oval-shaped body (see Ellis ‘371 annotated Fig. 3 above).
Regarding claim 5, modified Herman as above further teaches wherein the frame member is L-shaped with the first portion extending along the longitudinal length of the oval-shaped body and the second portion extending along the bottom wall (see Ellis ‘371 annotated Fig. 3 below).
Regarding claim 9, modified Herman as above further teaches wherein the connection port is located on the sidewall of the oval-shaped body so as to be aligned with the minor axis (see Herman annotated Fig. 2 above).
Regarding claim 10, modified Herman as above teaches all the structural limitations as set forth in claim 1, except for a pair of connection portions located on opposite sides of the oval-shaped body, wherein each of the connections ports is aligned with the minor axis.
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the oval-shaped body (of Herman) with a pair of connection portions located on opposite sides of the oval-shaped body, wherein each of the connections ports is aligned with the minor axis to allow the user to quickly refill or drain the overall storage tank. See MPEP §2144.04(VI)(B)


Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applied references (as applied to claim 1 above) and further in view of Haut et al. (US 20100320727 – art of record; hereinafter Haut).
Regarding claim 4, modified Herman as above further teaches all the structural limitations as set forth in claim 1, except for a walkway extending across the top wall.
	Haut is in the same field of endeavor as the claimed invention, which is a fluid storage tank being secured or supported by an L-shaped frame member. Haut teaches a fluid storage tank (10) having a body with a top wall and a bottom wall (opposite the top wall), and a walkway (38) extending across the top wall (see Haut Fig. 3). 
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the top wall (of Herman) with a similar walkway (as taught by Haut) to allow the user to gain access to the fittings disposed on the top wall of the overall storage tank.
Regarding claim 6, modified Herman as above further teaches all the structural limitations as set forth in claim 1, except for at least one stiffening ring positioned in the interior fluid storage cavity of the oval-shaped body.
	Haut is in the same field of endeavor as the claimed invention, which is a fluid storage tank being secured or supported by an L-shaped frame member. Haut teaches a fluid storage tank (10) having a body with a top wall and a bottom wall (opposite the top wall), and at least one stiffening ring (34) positioned in an interior cavity of the body (see Haut Fig. 24). 
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a similar stiffening ring (as taught by Haut) in the interior cavity of the body (of Herman) to provide structural strength and reinforcement (i.e. helps with reducing the buckling pressures of the overall tank).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applied references (as applied to claim 1 above) and further in view of Krasnov (US 5787920 – art of record; hereinafter Krasnov).
Regarding claim 7, modified Herman as above further teaches all the structural limitation as set forth in claim 1, except for at least one tension member positioned in the interior cavity of the body. 
Krasnov is in the same field of endeavor as the claimed invention, which is a fluid storage tank. Krasnov teaches a fluid storage tank embodiment (43; as shown in Fig. 4) having a body with an interior cavity, at least one tension member (61) positioned in the interior cavity of the body (Krasnov Col. 3 Ln. 38 – Col. 4 Ln. 15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the interior cavity (of Herman) with similar tension member (as taught by Krasnov) to help in alleviating the excessive internal pressures of the tank.
Regarding claim 8, modified Herman as above further teaches at least one compression (59) member positioned in the interior cavity of the body (see Krasnov Fig. 4).


Claims 11, 14-15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaupp (US 8215516 – art of record; hereinafter Kaupp) and further in view of Ellis (US 20150059858 – art of record; hereinafter Ellis) and Fitch (US 2189945 – art of record; hereinafter Fitch).
Regarding claim 11, Kaupp teaches an array of vertical fluid storage tanks (as shown in Figs. 11-12) comprising: a plurality of vertical fluid storage tanks located side-by-side to one another, each vertical fluid storage tanks comprising: a body having a first end and a second end and a sidewall extending vertically between the first end and the second end, the body defining an interior fluid storage cavity, and the body has a major axis and a minor axis along a horizontal cross section through the body; a top wall at the first end of the body; a bottom wall at the second end of the body; a frame member (42) connected to the sidewall of the body, the frame member including a first portion that extends longitudinally along the sidewall of the body; and a connection port (36a-d) of the sidewall of the body adapted for connection to the connection port of an adjacent vertical fluid storage tank (20b-d) in the array, and wherein, in the array, each of the adjacent vertical fluid storage tanks is arranged such that the major axes of the respective vertical fluid storage tanks are generally parallel to one another (Kaupp Col. 3 Ln. 21 – Col. 8 Ln. 48 and Figs. 1-12).
	However, Kaupp fails to teach the frame member including a second member that extends along the bottom wall and is connected to the first portion and the vertical tanks in the array being fluidly connected to each via the connection port.
	Ellis is in the same field of endeavor as the claimed invention, which is an array of vertical storage tanks that are fluidly connected with each other. Ellis teaches an array comprising a plurality of vertical fluid storage tanks (12,120 and 220) located side-by-side to one another, each vertical fluid storage tank comprising: a body having a first end and a second end see annotated Ellis Fig. 9); and a connection port (see Ellis Figs. 3-8c) on the sidewall of the body connected to the connection port of an adjacent vertical fluid storage tank in the array to fluidly connect the vertical fluid storage tank to the adjacent vertical fluid storage tank (Ellis [0033-0059] and Figs. 1-9).

    PNG
    media_image4.png
    728
    1156
    media_image4.png
    Greyscale

	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the array of vertical storage tanks (of Kaupp) to be fluidly connected with each other (as taught by Ellis) to allow the user to load (i.e. fill) and unload (i.e. drain) multiple tanks at once (rather than filling and discharging the tanks in sequential order).
	Furthermore, Kaupp fails to teach the body of the tank having an oval-shaped.  
	Fitch is in the same field of endeavor as the claimed invention, which is fluid storage tank. Fitch teaches a storage tank having an oval-shaped body (20) with a first end and a second end, and a sidewall extending between the first end and the second end, the oval-shaped defining an interior fluid storage cavity, and the oval-shaped having a major axis and a minor axis along a horizontal cross-section through the oval-shaped body; a top wall at the first end of the oval-shaped body; a bottom wall at the second end of the oval-shaped body; a frame member (10,11) connected to the sidewall of the oval-shaped body (Fitch Col. 1 Ln. 39 – Col. 3 Ln. 31 and Figs.1-4).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the respective tank bodies of the array (of Kaupp) to be oval-shaped (as taught by Fitch) to adequately accommodate the internal pressures within the tank bodies, as well as increase the respective storage volumes of the respective tank bodies. See MPEP §2144.04(IV)(B)
Regarding claim 14, modified Kaupp as above further teaches wherein at least one of the vertical fluid storage tanks further comprises a walkway (32) extending across the top wall (see Kaupp Fig. 3).
Regarding claim 15, modified Kaupp as above further teaches wherein the frame member of each vertical fluid storage tank is L-shaped with the first portion extending along the longitudinal length of the oval-shaped body and the second portion extending along the bottom wall (see Ellis Fig. 9).
Regarding claim 19, modified Kaupp as above further teaches wherein the connection port on each of the vertical fluid storage tanks is located on the sidewall of the oval-shaped body so as to be aligned with the minor axis (see Kaupp Fig. 11).
Regarding claim 20, modified Kaupp as above further teaches wherein each vertical fluid storage tank further comprises a pair of connection ports located on opposite sides of the oval-.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applied references (as applied to claim 11 above) and further in view of Ellis (US D728731S  – art of record; hereinafter Ellis ‘731).
Regarding claim 12, modified Kaupp as above further teaches all the structural limitation of claim 11, except for wherein an outermost width of the second portion of the frame member of at least one of the vertical fluid storage tanks is less than an outermost width of the bottom wall of the oval-shaped body.	
	Ellis ‘731 is the same field of endeavor as the claimed invention, which is a vertical storage tank. Ellis ‘731 teaches a vertical storage tank having a body with a first end and a second and a sidewall between the first end and the second end, the body defining an interior fluid storage cavity, the body having a major axis and a minor axis along a horizontal cross section, a top wall at the first end of the body, a bottom wall at the second end of the body, a L-shaped frame member connected to sidewall of the body, the L-shaped frame member having a first portion that extends longitudinally along the sidewall of the body and a second portion that is capable of extending along the bottom wall and is connected to the first portion, and wherein  an outermost width of the second portion of the frame member of at least one of the vertical fluid storage tanks is less than an outermost width of the bottom wall of the oval-shaped body (see Ellis ‘731 annotated Fig. 7 above).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outermost width of the second portion of the frame to be less than an outermost width of the bottom wall of the body of the vertical storage tank to adjust the support structure of frame. See MPEP §2144.04(IV)(A)
Regarding claim 13, modified Kaupp as above further teaches wherein the first portion of the frame member of at least one of the vertical fluid storage tanks further comprises a ladder extending in a longitudinal direction relative to the oval-shaped body (see Ellis ‘731 Fig. 4).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applied references (as applied to claim 11 above) and further in view of Haut et al. (US 20100320727 – art of record; hereinafter Haut).
Regarding claim 16, modified Kaupp as above further teaches all the structural limitations as set forth in claim 11, except for at least one stiffening ring positioned in the interior fluid storage cavity of the oval-shaped body.
Haut is in the same field of endeavor as the claimed invention, which is a fluid storage tank being secured or supported by an L-shaped frame member. Haut teaches a fluid storage tank (10) having a body with a top wall and a bottom wall (opposite the top wall), and at least one stiffening ring (34) positioned in an interior cavity of the body (see Haut Fig. 24). With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a similar stiffening ring (as taught by Haut) in the interior cavity of the body (of Kaupp) to provide structural strength and reinforcement (i.e. helps with reducing the buckling pressures of the overall tank).

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applied references (as applied to claim 11 above) and further in view of Krasnov (US 5787920 – art of record; hereinafter Krasnov).
Regarding claim 17, modified Kaupp as above further teaches all the structural limitation as set forth in claim 11, except for at least one tension member positioned in the interior cavity of the body. 
Krasnov is in the same field of endeavor as the claimed invention, which is a fluid storage tank. Krasnov teaches a fluid storage tank embodiment (43; as shown in Fig. 4) having a body with an interior cavity, at least one tension member (61) positioned in the interior cavity of the body (Krasnov Col. 3 Ln. 38 – Col. 4 Ln. 15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the interior cavity (of Kaupp) with similar tension member (as taught by Krasnov) to help in alleviating the excessive internal pressures of the tank.
Regarding claim 18, modified Kaupp as above further teaches at least one compression (59) member positioned in the interior cavity of the body (see Krasnov Fig. 4).


Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant's arguments filed January 28, 2021 with respect to claims 11-20 have been fully considered but they are not persuasive for the following reason(s):
In response to the applicant’s argument that the applied art (specifically Arrey) fails to teach certain features of claim 11, specifically, “…a sidewall extending vertically between the first end and the second end…” (Remarks pg. 6-7). Examiner respectfully disagrees with this assertion because claim 11 has not been rejected by Arrey (no such rejection has been made in the previous office action; emphasis added). Rather, claim 11 is rejected with the following combination: Kaupp and further in view of Ellis and Fitch.  Examiner will further note that Kaupp (the primary reference) already teaches the noted limitation above (please refer to art rejection above and/or see Kaupp Figs. 11-12); emphasis added. Therefore, examiner considers applicant’s argument to be moot.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B. V. P./
Examiner, Art Unit 3736

/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736